Citation Nr: 1341163	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-05 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Jan D. Dils, Attorney at Law


ATTORNEY FOR THE BOARD

C. Fleming, Counsel



INTRODUCTION

The Veteran had active military service from February 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In April 2013, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2013).  He failed to report for the hearing, however, and no request for postponement was ever received.  Accordingly, the Board will process his appeal as though the request for hearing had been withdrawn.  38 C.F.R. § 20.704(d).

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).)


FINDING OF FACT

The Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he has PTSD as a result of his experiences serving in Europe during World War II.  The agency of original jurisdiction (AOJ) conceded the occurrence of the Veteran's claimed in-service stressor based on service personnel records showing that he received the Combat Infantryman Badge, but denied the Veteran's claim on the basis that he did not have a clear diagnosis of PTSD related to that stressor.  The Board thus acknowledges that the Veteran's in-service stressor has been confirmed and turns to the question of the Veteran's psychiatric diagnosis.

Regarding diagnosis, the Board first acknowledges that the Veteran's service treatment records are silent as to any complaints of or treatment for symptoms of PTSD or any other psychiatric disorder.  Post-service medical records, however, reflect that the Veteran has been seen on multiple occasions for psychological complaints, beginning in December 1969, at which time he was noted to complain of "nervousness."  At a February 1971 VA examination, the examiner noted that the Veteran was "bothered with nervousness and does not sleep well," but no psychiatric diagnosis was made.  Similarly, at a February 1982 VA examination, the Veteran was noted to complain of "headaches and nervousness at times," but his nervous system was found to be within normal limits, and no diagnosis was made.  The Veteran underwent private psychological evaluation in August 2010.  At that time, the examiner noted that the Veteran displayed "obvious signs of age related cognitive decline."  The psychologist also noted, however, that the Veteran complained of having "intrusive recollections" of events that occurred during service, as well as the death of his son in Vietnam.  He reported nightmares and flashbacks and stated that he attempted to avoid thinking of his past experiences.  The examiner noted the Veteran reported feeling alienated from others and experiencing arousal problems such as sleep disorder, problems with anger and concentration, and hypervigilance.  The psychologist diagnosed the Veteran with PTSD and age-related cognitive decline.  He noted that the Veteran avoided discussing his stressors but opined that the Veteran's PTSD was related to his service during World War II.  The Board thus finds there is competent medical evidence that the Veteran has a current diagnosis of PTSD linked to an in-service stressor.

The Board acknowledges that the Veteran underwent VA psychological examination in July 2010 and again in May 2012.  Report of the July 2010 examination reflects that the VA examiner noted that the Veteran avoided talking about his combat experiences but was "slightly teary-eyed" before declining to continue with the subject.  The examiner noted the Veteran "could not be brought back to the topic of trauma."  He reported experiencing nightmares weekly, as well as hypervigilance and avoiding talking about or watching news of war.  The examiner acknowledged that the Veteran's stressors met multiple DSM-IV criteria for PTSD but found that he did not meet the criteria for a full PTSD diagnosis.  Rather, the examiner diagnosed the Veteran with dysthymic disorder and generalized anxiety disorder.  In particular, the examiner noted that the Veteran "balked at talking about traumas" and that, based on the examination, the Veteran did not meet the C or D criteria for a full diagnosis of PTSD.  Similarly, at the May 2012 examination, the VA examiner acknowledged that the Veteran had experienced stressors in service sufficient to support a diagnosis of PTSD but diagnosed him only with age-related cognitive decline.  In so finding, the examiner noted that the Veteran reported that he did not have any mental health complaints and specifically denied experiencing any psychiatric symptoms.  However, on further inquiry, the Veteran did endorse "occasional distressful dreams associated with service along with sleep difficulties."  Regardless, the examiner found that the Veteran did "not meet sufficient criteria for a diagnosis of PTSD."  In particular, the examiner found that the Veteran did not display symptomatology of the C Criterion to satisfy a diagnosis of PTSD.  The examiner further found that the Veteran's cognitive decline, to which she attributed all his symptoms, was not related to his service but to his age. 

The Board has a duty to analyze the credibility and probative value of the evidence of record.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  When evidence has been adequately explained, the Board is free to favor one medical opinion or conclusion over another.  Evans v. West, 12 Vet. App. 22, 26 (1998).  In this case, the July 2010 and May 2012 VA examiners and the Veteran's private psychologist arrived at different conclusions as to the ultimate diagnosis of the Veteran's psychiatric disorder, but the Board notes that both the July 2010 and May 2012 VA examiners appear to have conceded that the in-service stressor(s) the Veteran experienced may have contributed to his current disability picture, including symptomatology associated with PTSD.  The Board further finds that the Veteran's treating psychologist provided an opinion that credibly assigns the Veteran a diagnosis of PTSD and relates that symptomatology to service.  Further, the Veteran's claimed in-service stressor is corroborated by his service records and has been conceded by VA.  

In sum, and giving the Veteran the benefit of the doubt, the Board finds that the Veteran has a current diagnosis of PTSD that has been linked to his active duty by competent and probative medical opinion.  The Veteran's private psychologist has diagnosed the Veteran with PTSD and stated that the symptoms of PTSD are related to the Veteran's in-service stressor.  Similarly, although not assigning a PTSD diagnosis, both VA examiners found the Veteran to display symptomatology consistent with PTSD that they linked to his service experiences.  Given that the private psychologist provided a firm diagnosis of PTSD at the August 2010 evaluation, the Board thus concludes that the competent and probative medical evidence supports a conclusion that the Veteran likely suffers from PTSD that is linked to his period of active duty.  In light of these conclusions, and resolving reasonable doubt in the Veteran's favor, the Board thus finds that there is satisfactory evidence that the Veteran has PTSD that is the result of disease or injury incurred in active military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).  


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


